Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 17 and 19, when considered as a whole, are allowable over the prior art of record. The prior art Miller et al. (US 2021/0086901) discloses a method of broadcasting an update to a passenger device from a pilot device by switching between an infrastructure mode and an ad hoc mode (FIG. 4, ¶ [0059]-[0060]).  The prior art Ikeda (US 2006/0171388) discloses authenticating on or more  wireless device in a group of devices to a wireless communication via an access point (FIG. 4-9, ¶ [0053]-[0062]).  The prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “receiving a request, from a second station, to join the wireless network in response to broadcasting the beacon frame, the request including device information associated with the second station; determining, based on the device information, whether the second station is an approved device; sending a first authentication request to the access point on behalf of the second station in response to a determination that the second station is an approved device, the first authentication request including the device information associated with the second station; receiving a first authentication response from the access point in response to sending the first authentication request, the first authentication response including challenge text; encrypting the challenge text based on the security key to generate encrypted challenge text, the security key isolated from the second station; and sending the encrypted challenge text as part of a second authentication request to the access point to authenticate the second station with the access point.” 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 17 and 19, thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435